                 USDSSDNY
                 DOCUMENT                            U.S. Department of Justice
                 ELECTRONICALLY FILED
                 DOC#: _ _ _ _ _ __                  United States Attorney
                                                     ~outhern District of New York
                 DATE FILED: I~ /J7-/I j
                                                     The Silvio J. Mollo Building
                                                     On e Saint Andrew' s P laza
                                                     New Yark , New York 10007


                                                     December 16, 2019

BYECF
Honorable Kimba M. Wood
United States District Judge
Southern District of New York                                                       MEMO ENDORSED
500 Pearl Street
New York, New York 10007

       Re:     United States v. Willy Sanchez, et al., No. 19 Cr. 360 (KMW)

Dear Judge Wood:

        Given that all the defendants in this matter have entered a change of plea or will shortly
enter a change of plea, the Government respectfully requests, with the consent of all defense
counsel, to adjourn sine die the conference currently scheduled for December 17, 2019, at 3:00
p.m. On December 11 , 2019, the Court accepted the guilty plea of defendant Juan Luis
Almanzar Hernandez. On December 12, 2019, the Government requested by letter motion that
the Court accept the guilty plea of defendant Jairo Ramon Mena Hernandez, who pied guilty
before the Magistrate Judge on December 11, 2019. On December 13, 2019, Counsel for the
defendant Willy Sanchez informed the Government that defendant Willy Sanchez would like to
enter a change of plea, and the parties are in the process of scheduling the change of plea hearing
with the Magistrate Court. In addition, the Government requests, with the consent of defense
counsel, to exclude time between December 17, 2019, and January 10, 2020, in order to grant the
                                                                                                         J             ~
                                                                                                            {}-fe,..,v--
                                                                                                                \l.-W--
                                                                                                                           v,J

parties time to finalize the disposition of this matter. Please find attached a proposed order
regarding the exclusion of time.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney


                                               By:
                                                     Cecilia E. Vogel
                                                     Assistant United States Attorney
                                                     (212) 637-1084
                                                            SO ORDERED :              N.Y., l·L ,: (2.\\'-\ \ &\
cc: All counsel (by ECF)



                                                                    KIMBA M. WOOD
                                                                        U.S.D.J.
